Argued October 15, 1924.
The action was in assumpsit for goods sold and delivered. The defense was an accord and satisfaction.
Plaintiff sold and delivered to defendant certain goods. Defendant claimed to set off against this account a bill for merchandise which, he alleged, had been sold and delivered by him to plaintiff. The latter denied liability and averred that the bill in question had been incurred by its manager for his individual account.
Finally, plaintiff's account was placed in the hands of a collection agency with full authority to adjust the matter, and, with the plaintiff's consent, the agency settled with the defendant by allowing the credit and accepting a check for $7.72, as payment in full; and plaintiff ratified by accepting and retaining the proceeds. Written upon the face of the check were the following words: "For payment in full due Crescent Corrugated Paper Products Co."; and the letter which accompanied it contained the following: "This is with the understanding that our account with the Crescent Corrugated Paper Products Co. is in payment in full." The letter of plaintiff's agent acknowledging the check recognized that it covered all that was owing by defendant to plaintiff.
Notwithstanding this, the plaintiff subsequently brought this action for the balance of its account.
Under the facts above stated a valid accord and satisfaction was effected between the parties and the defendant was entitled to binding instructions in his favor: *Page 233 
Bernstein v. Hirsch, 33 Pa. Super. 87; Polin v. Weisbrot,52 Pa. Super. 312; U.S. Casualty Co. v. Mather, 67 Pa. Super. 42; Sollenberger v. Scattergood, 82 Pa. Super. 571.
The assignments of error are sustained, the judgment is reversed and is now entered for the defendant non obstante veredicto.